DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.
Status of the claims:  Claims 1-6, 12-14 are currently pending.  Claims 12-14 were newly presented.
Priority:  Filing date of 06/19/2020.
Claim Rejections - 35 USC § 112
Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant amended the claims 3-6 in a manner which avoids the rejection with respect to claims 3-6.  
Regarding new claims 13 and 14:

    PNG
    media_image1.png
    179
    710
    media_image1.png
    Greyscale

Applicant appears to change the scope of the claims which does not clearly depend from independent claim 1 (claim 12 depends from 1).  The new claims are to a different method of .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 12-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant amended claim 1 to add the language “suppression of immunoglobulin activity” and stated the following regarding support for the amendment:
  
    PNG
    media_image2.png
    184
    700
    media_image2.png
    Greyscale

Paragraphs [0056] and [0060] and Fig. 2 were examined and not found to include support for such a new limitation, nor does there appear to be a written description of the limitation in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  As per MPEP 2163 II A: With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). The inquiry into whether the description requirement is met is a question of fact that must be determined on a case-by-case basis. AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1297, 111 USPQ2d 1780, 1788 (Fed. Cir. 2014) ("Whether a patent claim is supported by an adequate written description is a question of fact."); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) ("Precisely how close [to the claimed invention] the description must come to comply with Sec. 112 must be left to case-by-case development."); In re Wertheim, 541 F.2d at 262, 191 USPQ at 96 (inquiry is primarily factual and depends on the nature of the invention and the amount of knowledge imparted to those skilled in the art by the disclosure).
	In the instant claims, the cited disclosure does not include the amended language and would not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application.  One of skill in the art would not have recognized possession of the added language from the limited description of the related stress-mediated immunosuppression.  Thus, persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lijun (CN101259190, citations to machine translation published 2008-09-10).
Lijun teaches a Chinese medicine “treating … thrombocytopenia” in a patient with an “effective composition” of “Salvia miltiorrhiza” (abstract, claim 1).  The teaching of Salvia miltiorrhiza in the prior art composition for treating thrombocytopenia corresponds to the instant claims including the limitation of “tanshinone IIA” because the compound is present in Salvia miltiorrhiza as evidenced by Yin et al. (Chin Med, 2020, (published April 16, 2020) 15:35, 10 pages + 9 pages supplemental info; Abstract: “Salvia miltiorrhiza (Danshen, DS)”, “The purpose of this study is to investigate the anti-thrombotic effects of DS–SQ on zebrafish and explore its possible action mechanism.”; Table S2: peak 32 = Tanshinone IIA from DS), Kim et al. (Evidence-Based Complementary and Alternative Medicine Volume 2019, Article ID 7125162, 18 pages; page 4: “the extracts of S. miltiorrhiza, including 15, 16-dihydrotanshinone I, lipid-soluble tanshinone I, tanshinone IIA, cryptotanshinone, dihydrotanshinone, water soluble danshensu, and salvianolic acid B, displayed potent antiplatelet activity via suppression of platelet aggregation and promotion of fibrinolysis”), and Lu et al.  (Journal of Pharmaceutical and Biomedical Analysis 109 (2015) 85–90; Abstract: “In this work, a peak fractionation approach combined with an activity assay method was used to screen direct thrombin inhibitors from Radix Salviae Miltiorrhizae (RSM), a famous herbal remedy for the treatment of cardiovascular diseases in China. A total of 91 fractions were collected from the RSM extract, and 19 fractions out of them showed thrombin inhibitory effects with dose–effect relationship. Among them, three compounds were unambiguously identified as 15, 16-dihydrotanshinone I, cryptotanshinone and tanshinone IIA with IC50 values of 29.39, 81.11 and 66.60 uM, respectively.”; page 88, Table I: Peak No. 78 = Tanshinone IIA).  Regarding dependent claims 3-11 and the scope of “stress-induced disease” and “immunosuppression”, the independent claim defines the as thrombocytopenia which is taught by the prior art.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN102652787, citations to machine translation, published 2012-09-05).
Wang teaches a Chinese medicine for “treating idiopathic thrombocytopenic purpura (ITP)” in a patient with an extract comprising “Salvia miltiorrhiza” with “good treatment effect” (title/abstract, claim 1).  The teaching of Salvia miltiorrhiza in the prior art composition for treating thrombocytopenia corresponds to the instant claims including the limitation of “tanshinone IIA” because the compound is present in Salvia miltiorrhiza as evidenced by Yin et al. (Chin Med, 2020, (published April 16, 2020) 15:35, 10 pages + 9 pages supplemental info; Abstract: “Salvia miltiorrhiza (Danshen, DS)”, “The purpose of this study is to investigate the anti-thrombotic effects of DS–SQ on zebrafish and explore its possible action mechanism.”; Table S2: peak 32 = Tanshinone IIA from DS), Kim et al. (Evidence-Based Complementary and Alternative Medicine Volume 2019, Article ID 7125162, 18 pages; page 4: “the extracts of S. miltiorrhiza, including 15, 16-dihydrotanshinone I, lipid-soluble tanshinone I, tanshinone IIA, cryptotanshinone, dihydrotanshinone, water soluble danshensu, and salvianolic acid B, displayed potent antiplatelet activity via suppression of platelet aggregation and promotion of fibrinolysis”), and Lu et al.  (Journal of Pharmaceutical and Biomedical Analysis 109 (2015) 85–90; Abstract: “In this work, a peak fractionation approach combined with an activity assay method was used to screen direct thrombin inhibitors from Radix Salviae Miltiorrhizae (RSM), a famous herbal remedy for the treatment of cardiovascular diseases in China. A total of 91 fractions were collected from the RSM extract, and 19 fractions out of them showed thrombin inhibitory effects with dose–effect relationship. Among them, three compounds were unambiguously identified as 15, 16-dihydrotanshinone I, cryptotanshinone and tanshinone IIA with IC50 values of 29.39, 81.11 and 66.60 uM, respectively.”; page 88, Table I: Peak No. 78 = Tanshinone IIA).  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN102652787, citations to machine translation, published 2012-09-05) in view of Cheng et al. (Gene 754 (2020) 144817, 8 pages), Yin et al. (Chin Med, 2020, (published April 16, 2020) 15:35, 10 pages + 9 pages supplemental info), Kim et al. (Evidence-Based Complementary and Alternative Medicine Volume 2019, Article ID 7125162, 18 pages), and Lu et al.  (Journal of Pharmaceutical and Biomedical Analysis 109 (2015) 85–90). 
Claims 1-2 are anticipated by prior art as detailed supra and incorporated herein.  Further these claims are rendered obvious over the same because on of ordinary skill in the art would have reasonably considered following the teaching of Wang and arrive at the claimed invention.  
Regarding claims 3-6 specifying the particular stress, Wang does not teach these stress elements, however Cheng teaches a variety of stress models treated by tanshinone IIa which one of ordinary skill in the art would have considered in combination with the teaching of Wang and arrive at the claimed invention because they are using the some active agent for treating related diseases.  
Regarding dependent claims 12-14, further specifying the stress-induced suppression of immunoglobulin activity in a subject, including ITP, Wang teaches “Idiopathic thrombocytopenic purpura is a kind of immunity syndrome, is common hemorrhage. Its mechanism is to have antiplatelet antibody in the blood circulation, makes platelet destruction too much, causes purpura” (p. 2), which one of ordinary skill in the art would have considered in practicing Wang and considered the antiplatelet antibody for treating a patient and arrive at the claimed invention.
Therefore the claims are rejected as prima facie obvious.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639